DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 6-16--2021 is acknowledged.
Claims included in the prosecution are 1-9, 11-13 and 15-29.
The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 13 already states that the process if for the preparation of unilamellar double layered lipid vesicle implying that it is a unilamellar liposome. Claim 18 which recites, ‘wherein the lipid vesicle is a liposome’ thus, is not further limiting claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9, 11-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz (2015/0004219), Barenholz (5,192,549) and Graham (US 2010/0112619).
	Instant claims 1-9, 11-12 and 21-24, although recited as product by process claims, are unilamellar liposomal compositions containing adrenaline (epinephrine) a saturated phospholipid, a negatively charged lipid, a lipid bound to a hydrophilic polymer 
EP discloses liposomal compositions containing epinephrine. The liposomes contain DPPC and oleic acid (negatively charged lipid) (Abstract and Example 17). The liposomes are prepared by a process in which the DPPC and oleic acid are added to an amino acid containing aqueous solution to prepare a preliposome gel to which adrenaline is added. This gel is then added to a phosphate buffer pH 7.22 to prepare epinephrine encapsulated liposomes. EP does not specify whether the liposomes are unilamellar liposomes except to state that the sizes vary from 20 to 220 nm (Table II on page 21).
Stratford et al disclose a liposomal composition containing epinephrine. The liposomes are made using DPPC and cholesterol. The method of preparation involves hydrating the lipid film with epinephrine and sonicating the mixture. The resultant liposomes are then separated by centrifugation according to Stratford to remove the unilamellar liposomes the art of (entire publication).
What is lacking in EP and Stratford is the inclusion of lipid derivative of PEG such as PEG-DSPE.
Barenholz (219) teaches remote loading of amphipathic weak bases into the liposomes by generating a lower inside and higher outside pH gradient and one of the amphipathic weak bases taught is epinephrine (Abstract, 0011, 0033, 0059, 0061, 0073). The liposomes are made using bilayer forming phospholipid, HSPC, cholesterol and PEG-DSPE. According to Barenholz, phospholipids which form bilayer including phosphatidylcholine, phosphatidic acid, phosphatidylserine and others (0038-0039) and 
Barenholz 549 similarly teaches loading of amphipathic weak bases such as epinephrine in sonicated and extruded liposomes using pH gradient. The liposomes can be prepared as negatively charged by including negatively charged DPPG along with DSPC The liposomes further contain antioxidants, vitamin C and vitamin E and PEGylated lipid (Abstract, col. 7, line 34, col. 9, line 26 through col. 10, line14 and Example 1).
Graham while disclosing liposomal compositions containing active agents teaches that antioxidants are stabilizing agents and teaches the inclusion of antioxidants such as ascorbic acid, sodium bisulphite or sodium metabisulphite (Abstract and 0402).
The inclusion of PEG-DSPE in the liposomes of EP or Stratford and also other negatively charged phospholipids in the liposomes of EP and Stratford would have been obvious to one of ordinary skill in the art sine PEG-DSPE prolongs the circulation time of liposomes and negatively charged phospholipids are also capable of forming phospholipid bilayers as taught by Barenholz. The intended use has no significance in composition claims. The inclusion of an antioxidant in the liposomal preparation would have been obvious to one of ordinary skill in the art since antioxidants are stabilizing agents as taught by Graham and Barenholz 549. The Examiner cites Grigor’ev (US 
Applicant’s arguments have been fully considered, but are not found to be persuasive. The essence of applicant’s arguments appear to be that claims have been amended to recite the claims as product by process and prior art does not teach the process. This argument is not persuasive since as mentioned above, product by process claims are still product claims and applicant has to show that the product formed by process is patentably distinct from the prior art product. Instant claims recite adrenaline encapsulated unilamellar liposomes containing a neutral saturated and unsaturated phospholipid, a negatively charged lipid and PEG linked to a lipid. The combined prior art teaches these parameters and applicant has not shown that instant adrenaline containing liposomes are different from the prior art adrenaline containing liposomes.
2.	Claims 1-9, 11-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz (2015/0004219), Barenholz (5,192,549) and Graham (US 2010/0112619) as set forth above, further in view of Helson (US 2015/0343063).
The teachings of EP, Stratford, Barenholz 219, Barenholz 549 and Graham have been discussed above.

One of ordinary skill in the art would be motivated further to include an anionic phospholipid such as phosphatidylglycerol or phosphatidic acid in the liposomes of epinephrine containing liposomes since the drugs such as epinephrine cause irregularities or alterations in cardiac patterns as taught by Helson who teaches the use of liposomes containing a variety of phospholipids including phosphatidylcholine, phosphatidylglycerol, phosphatidic acid and lyso-compounds as liposomal wall.

2.	Claims 1-9, 11-13 and 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over 1) EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz (2015/0004219), Barenholz (5,192,549) and Graham (US 2010/0112619); OR 2) EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz (2015/0004219), Barenholz (5,192,549) and Graham (US 2010/0112619) as set forth above, further in view of Helson (US 2015/0343063) both as set forth above, further in view of Bumcrot (US 2014/0288154), optionally further in view of Gabizon (US 2010/0247629).
	The teachings of EP, Stratford, Barenholz 219, Barenholz 549, Graham and Helson have been discussed above.

Gabizon teaches that active agents such as epinephrine (adrenaline) can be loaded into preformed liposomes. The liposomes contain PEG-phospholipid (Abstract, 0019, 0033, 0037-0038, 0043-0046). 
It would have been obvious to one of ordinary skill in the art to add epinephrine to the preformed liposomes in the method taught by Bumcrot since Gabizon teaches that active agents can be encapsulated within the liposomes after the formation of liposomes.
3.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 1) EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz (2015/0004219), Barenholz (5,192,549) and Graham (US 2010/0112619); OR 2) EP 0211647 or Stratford et al (Current Eye Research, 1982) individually or in combination and in view of Barenholz .
The teachings of EP, Barenholz, Graham, Bumcrot, Gabizon and Helson have been discussed above.
What is lacking in these references is the teaching of the administration of the adrenaline (epinephrine) encapsulated composition to an individual in cardiac arrest.
Lurie teaches that epinephrine could be administered for resuscitating a patient from cardiac arrest. Lurie further teaches that the carrier can be a liposome. The administration parenterally (Abstract, col. 5, line 64 through col. 6, line 1,col. 6, lines 60-61, col. 8, lines38-48, claim 4). 
It would have been obvious to one of ordinary skill in the art to deliver the liposomal composition of EP in combination or Stratford in combination with the references as set forth to resuscitate a patient in cardiac arrest with a reasonable expectation of success since epinephrine is known to be used for that purpose and even can be encapsulated in liposomes as taught by Lurie.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Park and Stratford only teach multilamellar adrenaline comprising lipid vesicles and do not teach the inclusion of antioxidant in vesicles and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612